Citation Nr: 0414390	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 8, 1992, to 
November 5, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for bronchial asthma.  The veteran disagreed with this 
decision later that same month.  In a statement of the case 
issued to the veteran and his service representative in 
August 2003, the RO concluded that no change was warranted in 
the denial of the veteran's claim.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in September 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's bronchial asthma is manifested by, at most, 
decreased breath sounds, some fine expiratory wheezes, an 
FEV-1 that was 105 percent of predicted value, and an FEV-
1/FVC that was 103 percent of predicted value.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.97, Diagnostic Code 6602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate the claim of entitlement to a 
disability rating in excess of 30 percent for bronchial 
asthma prior to the adjudication of the currently appealed 
claim.  In a letter dated in January 2002, the veteran and 
his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, what records the veteran was expected to 
provide in support of his claim, and of the need to advise VA 
of or submit any additional information or evidence that he 
wanted considered.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The veteran and his representative also were 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to a disability rating in excess of 30 percent 
for bronchial asthma.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of 30 percent for bronchial asthma poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the evidence 
received includes the veteran's VA outpatient treatment 
reports for the period of December 2000 to May 2002, a report 
of the veteran's VA functional capacity evaluation in October 
2001, a report of the veteran's VA respiratory examination in 
June 2003, and lay statements.

At the time that he filed his claim of entitlement to a 
disability rating in excess of 30 percent for bronchial 
asthma in December 2001, the veteran stated that his service-
connected bronchial asthma had worsened.  He also attached a 
copy of his October 2001 VA functional capacity evaluation, 
and contended that the results of this examination 
demonstrated that his service-connected bronchial asthma had 
worsened.

A review of the veteran's functional capacity evaluation in 
October 2001 indicates that the veteran reported that he was 
unemployed and had stopped working in 1998 or 1999 as a 
result of health issues related to his service-connected 
bronchial asthma.  It was noted that the veteran tolerated 
sedentary tasks completed while sitting and had generally 
functional whole body agility, but he experienced rapid and 
pronounced signs and symptoms of stress when performing 
walking and climbing activities.  The examiner concluded that 
the veteran could function within but not beyond the 
sedentary level of physical demand.  The examiner also noted 
that it took approximately 20 minutes for the veteran to 
administer himself a "breathing treatment," and that, 
following this treatment, the veteran exhibited overt tremors 
which lasted for approximately one hour.  The examiner noted 
that dexterity testing following this treatment resulted in 
significantly impaired performance as compared to prior 
testing.

A review of the veteran's VA outpatient treatment reports for 
the period of December 2000 to May 2002 indicates that, on 
outpatient treatment in May 2001, no pertinent complaints 
were noted.  The veteran stated that he was breathing better 
on medication.  Physical examination of the veteran revealed 
edematous and red nasal turbinates, clear lungs bilaterally, 
and easy, non-labored respirations.  The assessment included 
asthma.  On outpatient treatment in November 2001, the 
veteran complained of an elevated pulse rate with activity.  
Physical examination of the veteran revealed clear lungs 
bilaterally, easy and non-labored respirations, and a 
frequent dry cough throughout the examination.  The 
assessment was asthma.  On outpatient treatment in March 
2002, no pertinent complaints were noted.  The veteran 
reported that his breathing had been "ok" on medication.  
Physical examination of the veteran revealed no pertinent 
results.  The assessment included asthma.

On VA respiratory examination in June 2003, the veteran 
complained of asthma since service, dyspnea (or shortness of 
breath) on exertion, difficulty breathing during cold weather 
and in high humidity, and that fast walking aggravated his 
breathing.  It was noted that the veteran lives with a 
smoker, but does not smoke.  The VA examiner noted that he 
had reviewed the veteran's claims folder prior to the 
examination.  The veteran stated that he was not working at 
all, although he stated that he had worked in a warehouse and 
quit secondary to asthma problems in 1998.  Physical 
examination of the veteran revealed decreased breath sounds 
in all areas, some fine expiratory wheezes in all fields, no 
shortness of breath, normal speech, and normal capillary 
refill.  The examiner noted that the veteran used 
bronchodilators and steroidal inhalers daily.  Pulmonary 
function testing revealed a forced expiratory volume in one 
second (FEV-1) of 105 percent of predicted value and a ratio 
of forced expiratory volume in one second to forced vital 
capacity 
(FEV-1/FVC) of 103 percent.  The VA examiner stated that the 
veteran had done well on the pulmonary function testing and 
his increased residual volume and total lung capacity 
indicated hyperinflation but the veteran just did not move 
all the 
lung volume out with expiration.  The VA examiner also noted 
that the veteran's FEV-1/FVC increased with bronchodilator 
drug and the FEV-1 was equivocal pre-and post-bronchodilator 
drug.  The diagnosis was moderately persistent asthma with 
improvement on bronchodilator therapy.

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected bronchial asthma 
is worse than currently evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans 
Claims has held that it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); see also Powell v. West, 13 Vet. App. 31, 
35 (1999) (all relevant and adequate medical data of record 
that falls within the scope of the increased rating claim 
should be addressed).

Here, the veteran's service-connected bronchial asthma is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2003).  An evaluation of 30 percent is 
available under this Diagnostic Code where the veteran's 
bronchial asthma is manifested by an FEV-1 of 56 to 70 
percent of predicted value, or an FEV-1/FVC of 56 to 70 
percent, or requires daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  

The next higher evaluation of 60 percent is available where 
the veteran's bronchial asthma is manifested by an FEV-1 of 
40 to 55 percent predicted, or an FEV-1/FVC of 40 to 55 
percent, or requires at least monthly visits to a physician 
for required care of exacerbations or an intermittent (at 
least 3 times a year) course of systemic (oral or parenteral) 
corticosteroids.  Finally, the maximum evaluation of 100 
percent disabling is available under Diagnostic Code 6602 
where the veteran's bronchial asthma is manifested by an FEV-
1 less than 40 percent predicted, or an FEV-1/FVC less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or requires the use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for bronchial asthma.  Specifically, the Board finds 
that the objective evidence of record does not demonstrate 
that the veteran's service-connected bronchial asthma is more 
than moderately disabling or is manifested by an FEV-1 or 
FEV-1/FVC ratio of less than 55 percent of predicted value 
such that he is entitled to a disability rating in excess of 
30 percent.  In this regard, it is noted that the objective 
evidence of record demonstrates that, on outpatient treatment 
in May 2001 and March 2002, the veteran reported that his 
breathing had improved on medication.  A review of the 
veteran's most recent VA respiratory examination in March 
2003 indicates that his FEV-1 was 105 percent of predicted 
value and FEV-1/FVC was 103 percent of predicted value.  The 
VA examiner stated that the veteran had done well on 
pulmonary function testing, and diagnosed moderately 
persistent asthma with improvement on medication.  

Given that the evidence of record indicates that the 
veteran's service-connected bronchial asthma is manifested 
by, at most, complaints of difficulty breathing, an FEV-1 of 
105 percent of predicted value, and an FEV-1/FVC ratio of 103 
percent of predicted value, the Board concludes that the 
veteran is not entitled to a disability rating in excess of 
30 percent for bronchial asthma.  Furthermore, although the 
evidence shows the use of an inhaled steroid, there is no 
evidence showing the veteran required the use of a systemic 
oral or parenteral (injected) steroid three times per year.  
Finally, the evidence does not show monthly visits to a 
physician for care of exacerbations of his asthma.  Thus, the 
criteria for a higher evaluation are not met.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bronchial asthma 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the objective evidence does not show that his service-
connected bronchial asthma interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.   The Board acknowledges that the 
veteran reported voluntarily terminating his employment in 
1998 due to problems related to asthma.  However, the 
veteran's October 2001 functional evaluation revealed that he 
is able to perform sedentary jobs.  Thus, the evidence does 
not establish that the veteran has required hospitalization 
for his service-connected bronchial asthma or that it 
markedly interferes with employment.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning a disability rating in excess of 30 percent to the 
veteran's service-connected bronchial asthma.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability rating in 
excess of 30 percent for bronchial asthma.  38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is 
denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



